Citation Nr: 0118313	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-24 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Sioux Falls, South Dakota


THE ISSUES


1.  Entitlement to an increased evaluation for postoperative 
residuals of a meniscectomy of the right knee, currently 
rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
residuals of a meniscectomy of the left knee, currently rated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a April 1999 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
in Sioux Falls, South Dakota (the RO) which denied the 
veteran's claims of entitlement to increased disability 
ratings for his service-connected bilateral knee 
disabilities.

A Travel Board hearing was scheduled for the veteran at the 
RO in June 2001.  However, according to a June 2001 letter 
from the veteran, he no longer desires a Travel Board 
hearing.

Other issues
 
The issues of entitlement to service connection for sprained 
ankles and for a low back disability and entitlement to a 
total disability rating based on individual unemployability 
were denied by RO rating decision dated in March 2000; the 
veteran was notified of that action later in March 2000.  The 
record does not reflect that the veteran has indicated 
disagreement with such decision.  Accordingly, those issues 
are not part of the veteran's current appeal and will be 
discussed no further herein.



FINDINGS OF FACT

1.  There is x-ray evidence of arthritis of the right knee.  
Limitation of extension of the right knee to more than 10 
degrees or limitation of flexion to less than 45 degrees has 
not been demonstrated; the veteran does not have instability 
or subluxation of his right knee.

2.  There is X-ray evidence of arthritis of the left knee.  
Limitation of extension of the left knee to more than 10 
degrees or limitation of flexion to less than 45 degrees has 
not been demonstrated; the veteran does not have instability 
or subluxation of his left knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a rating in excess of 10 percent for 
each of his service-connected knee disabilities.

In the interest of clarity, the Board will review the factual 
background; discuss the relevant law and VA regulations 
applicable to this case; and then analyze the veteran's 
claims and render a decision.  Since the law and regulations, 
factual background, and analysis relevant to each of the 
claims is almost exactly the same, the Board will discuss the 
issues together.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's service medical records show that he was 
hospitalized for a left medial meniscus tear from March to 
April 1957, for which he underwent a medial meniscectomy.  He 
was hospitalized with a painful mass in the medial 
compartment of the right knee in March 1969, for which he 
underwent a right medial meniscectomy; the diagnosis was 
tear, medial meniscus of the right knee.  The veteran 
complained in June 1972 that he could not run, kneel, squat, 
or walk for any long distance because of his knees.  X-rays 
of the knees were noted to show early osteophyte at the 
superior pole of the patella, on the medial side of the 
tibia, and on the lateral portion of the medial femoral 
condyle.  The impressions were degenerative arthritis, knees, 
bilaterally; and chondromalacia, patellae, bilaterally.  The 
veteran was hospitalized from August to September 1972 with 
gastrointestinal complaints.  It was noted during 
hospitalization that X-rays of the knees revealed moderate 
degenerative disease in both patellofemoral and tibiofemoral 
articulations.  The pertinent diagnosis was degenerative 
joint disease of both knees.

In a December 1972 rating decision, the RO granted service 
connection for postoperative residuals of meniscectomy of 
each knee with degenerative arthritis, and assigned separate 
20 percent evaluations under Diagnostic Code 5257 [other 
impairment of knee], effective November 1, 1972.

On VA examination in March 1975, the veteran complained of 
knee problems.  The diagnosis was osteoarthritis of both 
knees, post surgical.  X-rays of the knees showed minimal 
narrowing of the medial joint space on the right and a normal 
left knee.  

In a May 1975 rating decision, the RO reduced the 20 percent 
evaluations for the veteran's bilateral knee disability to 10 
percent, effective December 16, 1974, because both knees were 
shown to be stable with no effusion and minimal difficulty.

On VA knee examination in July 1989, there was full flexion; 
extension was to 10 degrees from full.  The veteran's gait 
was normal, and drawer and collateral ligaments appeared to 
be stable.  There was no effusion.  There were bony changes 
consistent with osteoarthritis.  The pertinent impression was 
status post medial meniscectomies bilaterally with symptoms 
consistent with osteoarthritis with increasing disability 
with time.

According to a January 1999 statement from a VA physician, 
the veteran continued to have increasing pain and swelling in 
both knees requiring repeated steroid injections.  It was 
noted that the underlying disease process would continue to 
deteriorate gradually over the years.

According to a February 1999 letter from J.S. a United States 
Air Force orthopedic surgeon, the veteran complained of 
increased pain in the knees with difficulty walking.  
Bilateral range of motion was 0-115 degrees without 
ligamentous instability.  There was crepitance on motion and 
pain along the medial joint line bilaterally.  Dr. S. noted 
that X-rays in March 1997 showed mild degenerative joint 
disease with joint space narrowing, most notably in the 
medial compartment but tricompartmentally with osteophyte 
formation.  The diagnosis was mild degenerative joint disease 
of the knees.  It was noted that the veteran had responded 
favorably to steroid injections in the past.

The veteran complained on VA orthopedic examination in 
February 1999 of constant bilateral knee pain.  He noted that 
the knees were stiff, felt weak, tired easily, and were 
sometimes swollen.  The knees did not lock and they did not 
give way unless he was rising from a squatting position.  He 
said that he could only stand comfortably for approximately 
10 minutes and that he could only walk about one-half of a 
mile.  He noted flare-ups.  Cortisone injections helped for a 
period of time but eventually wore off.  On physical 
examination, the veteran walked without a limp.  There was no 
heat or tenderness to palpation, and the knees were stable on 
drawer and collateral ligament testing.  There was no 
objective evidence of pain on repeated flexion and extension 
in the standing position.  It was noted that the veteran 
could not do a deep knee bend without holding onto the 
furniture.  The diagnosis was status-post meniscectomy, 
bilateral, with symptoms and findings of secondary 
degenerative joint disease that were becoming increasingly 
limiting for the veteran's activities.  X-rays of the knees 
in February 1999 revealed narrowing of the medial joint 
compartment and mild hypertrophic changes involving the bony 
structures of both knee joints.

VA outpatient records dated from February to October 1999 
reveal bilateral active range of motion of the knees in 
February 1999 was from 11-95 degrees, with passive range of 
motion from 0-120 on the left and 0-125 degrees on the right.  
It was noted in August 1999 that there was full range of 
motion from 0-130 degrees with pain; the assessment was 
probable degenerative joint disease of the right knee.

According to an October 1999 letter from Dr. J.S., the 
veteran had moderate bilateral degenerative joint disease of 
the knees.  It was noted that the veteran's knee pain was 
becoming disabling and inhibiting activities of daily living.  
The veteran had obtained temporary relief in the past from 
steroid injections.  Dr. S. noted that "If he continues at 
this rate he will be a candidate for total knee replacement 
in the future."

The veteran testified at a personal hearing at the RO in 
December 1999 that his knees can give out on him, that his 
knee pain is throbbing, that he has knee instability, and 
that his bilateral knee disability has greatly restricted his 
daily activities.

X-rays of the knees, dated in November 1999, reveal mild 
tricompartmental degenerative disease and small joint 
effusion on the right and mild bicompartmental degenerative 
joint disease on the left.

The veteran complained on VA examination in January 2000 of 
pain in both knees, often severe, and of weakness and giving 
way.  He noted flare-ups and said that his knees tired 
easily.  The veteran used knee braces for activities like 
yard work.  He said that he did not have a problem with 
dislocation, subluxation, or constitutional symptoms.  He had 
had to curtail a lot of activities that he enjoys, such as 
fishing, hunting, and bowling, and can no longer go dancing 
or skiing.  When he works in the yard, he has to stop 
frequently.  Even standing for 5-10 minutes was uncomfortable 
for him.  

On physical examination in January 2000, the veteran walked 
stiffly and his knees did not push back into full extension; 
he walked without a limp.  There was no increased heat, 
erythema, acute swelling, or instability.  It was noted that 
the veteran could readily climb on and off the examining 
table and that he hopped down on the floor rather than using 
the examination table step; the examiner indicated that the 
veteran gave at the knees when he hopped down off of the 
table and that the veteran had said that he had gotten off of 
the table too fast.  The veteran's knees were considered 
tender to palpation, and there was pain medially with valgus 
stressing and McMurray's maneuver.  On active range of 
motion, the veteran complained of pain that started at 
approximately 90 degrees of flexion, bilaterally, and at 
approximately 5 degrees short of full extension.  There was 
no wincing or grimacing with active range of motion.  

The examiner noted in January 2000 that the above noted 
active range of motion was better than that obtained in 
kinesitherapy.  When he did a deep knee bend, the veteran 
held on to the examination table, got into approximately a 
half squat, and then pushed himself up using his hands in 
addition to his legs; although there was no wincing or 
grimacing, the veteran said that the maneuver was painful.  
The diagnosis was persistent and worsening knee pain 
bilaterally.  The examiner questioned whether the veteran was 
trying to manipulate the examination results based on his 
resistance to examination maneuvers, the discrepancy between 
the range of motion findings noted above, and the veteran's 
ability to hop off of the examination table despite a pain 
level of 8 and a subjective history of his knees giving way.

VA range of motion testing by goniometric measurements, for 
kinesitherapy, in January 2000 revealed active motion on the 
right from 20-70 degrees and passive motion from 10-86 
degrees; active motion on the left was reported to be from 
16-60 degrees and passive motion was from 8-80 degrees.  The 
examiner, a registered kinesitherapist, noted that the only 
explanation for the poor range of motion results was that the 
veteran would not do and would not allow any further range of 
motion because he said that it was bone on bone and too 
painful; the examiner noted that the veteran did not exhibit 
any evidence of a significant limp either coming into or 
leaving the clinic.

VA X-rays of the knees in January 2000 showed mild narrowing 
of the medial knee compartments and mild spurring of the 
tibial spines.  

Relevant Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

Rating musculoskeletal disabilities - DeLuca considerations

The United States Court of Appeals for Veterans Claims has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria - knee disabilities

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee, 
such as involving recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
(meniscus) with frequent episodes of locking, pain, and 
effusion into the joint warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2000).

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2000).  See also 38 C.F.R. § 4.71, Plate II (2000) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees.

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where x- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation; a 10 percent evaluation shall be established 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  Note (1) of Diagnostic Code 
5003 states that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  In essence, VA 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 
(July 1, 1997).  The General Counsel held in VAOPGCPREC 23-97 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
[Diagnostic Code] 5257, the veteran must also have limitation 
of motion under [Diagnostic Code] 5260 or [Code] 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

Duty to notify/assist

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000, which provides that 
upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail." To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence]. The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

Preliminary matters

As discussed above, VA has a duty to notify a claimant of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) [to be 
codified as amended at 38 U.S.C. § 5103].  By virtue of the 
Statement of the Case and the Supplemental Statements of the 
Case issued during the pendency of the appeal, the veteran 
and his representative have been given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his increased rating claims.  Thus, the Board 
finds that VA has satisfied its duty to advise the veteran of 
the type of information and evidence needed to substantiate 
his claim.

VA also has a duty to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits.  The record reflects that the veteran has 
been provided with recent VA physical examinations.  In the 
opinion of the Board, there is now ample medical and other 
evidence of record, including the reports of several recent 
medical examinations.  Neither the veteran nor his 
representative have pointed to any additional evidence which 
has not been obtained and which would be pertinent to the 
veteran's claims of entitlement to increased ratings for 
bilateral knee disability.  Accordingly, the Board finds that 
all relevant evidence which is available has been obtained by 
the RO to the extent possible; consequently, there is no 
further duty to assist the appellant.  See VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [to be 
codified at 38 U.S.C. § 5103A].  Moreover, the veteran and 
his representative have been afforded ample opportunity to 
present evidence and argument in support of his claims, 
including presenting his personal testimony at a hearing held 
at the RO and being scheduled for a Travel Board hearing, 
which he later canceled.

In short, the Board has determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full.  Remanding this case for 
readjudication under such circumstances would serve no useful 
purpose.  Cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the Board finds that it may proceed with 
a decision on the merits of the veteran's claims.

Discussion

The veteran is seeking increased disability ratings for his 
service-connected right and left knee disabilities, which are 
each currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  He essentially 
contends that each knee disability is more severe than is 
contemplated by his currently assigned rating.  It is also 
contended on behalf of the veteran that he should be assigned 
separate evaluations for each knee for both instability and 
arthritis, consistent with VAOPGCPREC 23-97.

The Board would be remiss if it did not observe at the outset 
of its discussion that it is troubled by certain evidence of 
record, particularly the January 2000 reports,  which appears 
to indicate that the veteran was deliberately exaggerating 
his symptomatology and was failing to cooperate with VA 
examiners.  The examiners' observations are documented in the 
claims folder and have been described by the Board above.  
The reports appear to indicate that the veteran's behavior 
was markedly different when he was being examined than at 
times when he though that he was not being examined, such as 
walking to and from the examination room and getting on and 
off the examination table.  As one example, the examining VA 
physician noted in January 2000 that the veteran was able to 
hop off of the examination table despite his complaints of 
significant knee pain  As another example, kinesitherapist 
indicated in January 2000 that, despite the veteran's 
complaints of "bone on bone" pain, he was able to walk from 
the examination room without a limp.    

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

(i.)  Assignment of diagnostic code

The veteran's service-connected bilateral knee disabilities 
are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000) [other impairment of knee].  It appears that the 
current diagnosis is degenerative joint disease of both 
knees.  See the report of the February 1999 VA examination; 
Dr. S.'s October 1999 report; and the recent radiology 
reports. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5257 is based on recurrent subluxation or 
lateral instability.  In this case, however, the competent 
medical evidence of record is essentially negative for any 
evidence of instability or subluxation in the veteran's right 
knee.  This includes VA examinations in February 1999 and 
January 2000, as well as examination by Dr. J.S. in February 
1999.  

Although the veteran has asserted that his knees often give 
out, the Board places little weight of probative value on the 
veteran's statement.  In determining whether evidence 
submitted by a veteran is credible, the Board may consider 
internal consistency, facial plausibility and consistency 
with other evidence submitted on behalf of the claimant.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board does 
not question the veteran's competence to describe his own 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) [laypersons are capable of testifying as to symptoms].  
However, his statements concerning reported symptoms of 
instability lack credibility in light of the essentially 
negative clinical picture.
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony it does not affect 
competency to testify."].

The examiner's impression in February 1999 was status post 
meniscectomy, bilateral knees, with secondary degenerative 
joint disease.  Under Diagnostic Code 5258, a dislocated 
semilunar cartilage (meniscus) with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2000).  The record on appeal does not reveal a dislocated 
meniscus in either knee.  Moreover, there is no evidence of a 
problem with locking and there is no notation of significant 
effusion on any examination on file.  

Since the veteran's bilateral knee disability currently 
appears to be arthritis, and there is evidence of some 
limitation of bilateral knee motion, the Board finds that the 
veteran's bilateral knee disability should be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board believes, 
based on the diagnosis, history and current findings, that 
this is the most appropriate diagnostic code.  The diagnosis 
for each knee appears to be degenerative joint disease; 
although there is a history of bilateral meniscectomies, 
there is no current evidence of dislocation of either 
meniscus; and the veteran's reported symptomatology, 
specifically pain and limitation of motion, are most 
appropriately rated as degenerative arthritis.

(ii.)  Schedular rating

As noted above, under Diagnostic Code 5003, arthritis of a 
joint is based on limitation of motion.  If compensable 
limitation of motion is not present, a 10 percent rating may 
be assigned based on X-ray evidence of arthritis.

Under the criteria of Diagnostic Codes 5260 and 5261, 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees is required in order to receive a 20 
percent evaluation.  Range of knee motion was noted to be 0-
115 degrees by Dr. J.S. in February 1999.  VA evaluation of 
the knees in February 1999 found passive range of motion from 
0-125 on the right and from 0-120 on the left; there was full 
range of motion, with pain, in August 1999.  

Although two VA range of motion studies in January 2000 
showed markedly limited ranges of motion of the veteran's 
knees, the examiners' comments make it abundantly clear that 
this was due to voluntary limitation of motion on the part of 
the veteran which could not be explained by clinical 
findings.  Indeed, one examiner included in the examination 
report the comment that there was a question of whether the 
veteran "may be voluntarily manipulating the examination". 

The January 2000 range of motion studies are clearly markedly 
inconsistent with the other range of motion findings on file, 
including essentially normal range of motion studies 
performed in 1999.  There are no physical findings which 
would account for this remarkable decrease in motion 
bilaterally.  In fact, November 1999 X-ray studies, which 
were completed between the essentially normal 1999 studies 
and the January 2000 studies, characterized the veteran's 
bilateral knee arthritis as "mild". January 2000 X-rays 
similarly used the word "mild".   

In short, the January 2000 range of motion studies, which 
have been characterized as suspect by the examiners due to 
the veteran's lack of cooperation and which are inconsistent 
with both previous range of motion studies and physical and 
X-ray studies, are accorded no weight of probative value by 
the Board.

Because the Board finds that the overall range of motion 
findings noted above, in particularly the essentially normal 
1999 studies, do not show limitation of extension of either 
knee to more than 10 degrees or limitation of flexion of 
either knee to more than 45 degrees, an evaluation in excess 
of 10 percent is not warranted for either knee disability 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and/or 5261.  

The Board accordingly believes that a 10 percent rating 
should be assigned for arthritis of each knee, based on the 
X-ray evidence showing mild bilateral arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

(iii.)  DeLuca considerations

Although it has been asserted that an increased disability 
rating is warranted for each of the veteran's knee 
disabilities based on functional loss due to pain, weakness, 
and flare-ups, pursuant to the Court's holding in DeLuca, the 
Board finds that the medical and other evidence of record 
does not support an increased evaluation for either knee 
disability under DeLuca.  

While the veteran has complained of functional loss due to 
pain, and Dr. J.S. said in October 1999 that the veteran's 
knee pain was becoming disabling and was inhibiting 
activities of daily living, as discussed above recent X-rays 
of the veteran's knees have shown his arthritis to be mild.  
It was noted on VA examination in February 1999 that there 
was no objective evidence of pain on repeated flexion and 
extension in the standing position.  The veteran indicated 
that he was experiencing bilateral knee pain on VA 
examination in January 2000, the examiner reported that the 
veteran was able to hop off of the examination and that he 
did not wince or grimace on active range of knee motion on 
either side.  The kinesitherapist noted in January 2000 that 
the veteran did not have any significant limp as a result of 
his bilateral knee disability.  

The Board has carefully evaluated the evidence.  As noted 
above, the Board is struck by the obvious discrepancies 
between the veteran's complaints when being examined and the 
examiners' observations (such as no limp and no observable  
pain behavior) when he was not being examined.   For reasons 
stated above, it discounts the veteran's self-serving 
statements concerning the level of his disability.  See 
Cartright, supra.  

The Board is of course aware of the October 1999 Statement of 
Dr. S. that the veteran's "knee pain is becoming disabling 
and inhibiting his activities of daily living."  However, 
this statement does not appear to be based on an examination 
of the veteran, since there is no indication that such was 
done in October 1999, but rather on the veteran's own 
statements.  Of particular interest to the Board is the fact 
that in a February 1999 report, which includes reference to 
the findings of a physical examination of the veteran's 
knees, Dr. S.'s diagnosis was "mild degenerative joint 
disease of the bilateral knees" [emphasis added by the 
Board].

In short, it appears that Dr. S.'s October 1999 statement, 
which is at variance with his physical evaluation of the 
veteran earlier that same year, was based only on the 
veteran's own self-report.  The fact that the veteran's 
statements are recorded in a  medical record does not 
transform it into a competent medical opinion.   See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  This case is unlike the situation presented in 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). In 
that case, the examiner did not merely transcribe the 
veteran's statements, but rather reviewed the record and 
arrived at a medical conclusion based on the evidence. 

In light of the above, including the absence of any objective 
clinical evidence of significant functional loss, weakness, 
incoordination and the like due to pain, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation for either knee disability based on the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected knee disabilities under Diagnostic Codes 5003 and 
5257, as has been contended on behalf of the veteran.  See 
VAOPGCPREC 23-97.  However, as discussed in detail above the 
Board does not believe that Diagnostic Code 5257 is currently 
applicable with respect to the veteran's bilateral knee 
disabilities.  As noted above, the Board finds the most 
probative evidence in this regard to be the reports of the 
veteran's various VA examinations, which are all negative for 
any evidence of instability or subluxation in either knee.  
Therefore, the Board finds that the preponderance of the 
evidence is against assigning separate disability evaluations 
for both arthritis under Diagnostic Code 5003 and for 
instability under Diagnostic Code 5257.

In summary, after a consideration of the entire record, and 
for the reasons and bases expressed above, the Board 
concludes that disability ratings of 10 percent are properly 
assigned for each service-connected knee disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
benefits sought on appeal are accordingly denied.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

